           Case 2:17-cv-01452-MWF-E Document 107 Filed 11/16/20 Page 1 of 2 Page ID #:2049




                 1
                 2
                 3
                                                                                         JS-6
                 4
                 5
                 6
                 7
                 8
                                         UNITED STATES DISTRICT COURT
                 9
                                       CENTRAL DISTRICT OF CALIFORNIA
               10
               11
                  BRANDI GARRIS, JOHN SWITZER                 CASE NO. CV 17-1452 MWF (Ex)
               12 and JASON TEAGUE,
                                                              ORDER GRANTING JOINT
               13              Plaintiffs,                    STIPULATION OF DISMISSAL OF
                         vs.                                  PLAINTIFF JASON TEAGUE
               14
               15 CITY OF LOS ANGELES and LOS
                  ANGELES HOUSING AND
               16 COMMUNITY INVESTMENT
                  DEPARTMENT, f/k/a LOS ANGELES
               17 HOUSING DEPARTMENT,
               18              Defendants,
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                             Case No. CV 17-1452 MWF (Ex)
07299-00001/12425049 1             ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF PLAINTIFF TEAGUE
           Case 2:17-cv-01452-MWF-E Document 107 Filed 11/16/20 Page 2 of 2 Page ID #:2050




                 1        Pursuant to the parties’ Joint Stipulation of Dismissal of Plaintiff Jason
                 2 Teague, the Court hereby orders that all claims brought by Plaintiff Jason Teague
                 3 are dismissed from this action without prejudice and with each party bearing its own
                 4 attorneys’ fees and costs, including attorneys’ fees and costs related to the appeal.
                 5        IT IS SO ORDERED.
                 6
                 7 Dated: November 16, 2020                ____________________________________
                                                           MICHAEL W. FITZGERALD
                 8
                                                           United States District Judge
                 9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                            -1-                Case No. CV 17-1452 MWF (Ex)
07299-00001/12425049                 ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF PLAINTIFF TEAGUE
